[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT             FILED
                                                    U.S. COURT OF APPEALS
                        ____________________________ ELEVENTH CIRCUIT
                                                          JUL 11, 2006
                                                       THOMAS K. KAHN
                                No. 05-14790
                                                            CLERK
                            Non-Argument Calendar
                       _____________________________

                   D.C. Docket No. 05-00040-CR-T-17-TGW

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

JAMES ROOSEVELT BARKER,

                                                          Defendant-Appellant.

                          _________________________

                   Appeal from the United States District Court
                      for the Middle District of Florida
                        __________________________

                                  (July 11, 2006)

Before EDMONDSON, Chief Judge, TJOFLAT and HULL, Circuit Judges.

PER CURIAM:

      Defendant-Appellant James Roosevelt Barker appeals his 135-month

sentence imposed after he pled guilty to (1) aiding and abetting the possession
with intent to distribute five kilograms or more of cocaine while aboard a vessel

subject to the jurisdiction of the United States, in violation of 46 App. U.S.C. §

1903(a), (g); 18 U.S.C. § 2; and 21 U.S.C. § 960(b)(1)(B)(ii); and (2) conspiracy

to possess with intent to distribute five kilograms or more of cocaine while aboard

a vessel subject to the jurisdiction of the United States, in violation of 46 App.

U.S.C. § 1903(a), (g), and (j); and 21 U.S.C. § 960(b)(1)(B)(ii). No reversible

error has been shown; we affirm.

       Barker first argues that the district erred in denying him a minor role

reduction, U.S.S.G. § 3B1.2(b).1 He asserts that he was less culpable than the

other persons found on the “go-fast” boat, which was carrying 1,759 kilograms of

cocaine, because he only operated the boat’s engines, did not take custody of the

cocaine on the boat, had no ownership interest in the smuggled drugs, and did not

plan the drug smuggling operation. Barker also contends that the small fee he

received for his participation--$1,300--indicates that he played a minor role in the

operation.

       We review for clear error the district court’s determinations about a

defendant’s role in an offense. United States v. Ryan, 289 F.3d 1339, 1348 (11th


   1
    On appeal Barker also argues for the first time that he was entitled to a minimal role reduction
under § 3B1.2(a). Because we conclude that the district court did not err in refusing to apply a minor
role reduction, we reject Barker’s argument about receiving no minimal role reduction.

                                                  2
Cir. 2002). “The defendant has the burden of establishing his role by a

preponderance of evidence.” Id. Under U.S.S.G. § 3B1.2(b), “[a] defendant

warrants a two-level reduction for playing a minor role in an offense if he is less

culpable than most other participants, although his role could not be described as

minimal.” Id.

      Sentencing courts should consider two elements when determining a

defendant’s role in an offense: “first, the defendant’s role in the relevant conduct

for which [he] has been held accountable at sentencing, and, second, [his] role as

compared to that of other participants in [his] relevant conduct.” United States v.

De Varon, 175 F.3d 930, 940 (11th Cir. 1999) (en banc).

      The district court committed no clear error in determining that Barker’s role

in the offense was more than minor. About the first element, Barker’s sentence

was based only on the relevant conduct for which he was held accountable at

sentencing: the 1,759 kilograms of cocaine seized from the “go-fast” boat. Barker

admitted that he operated the boat’s engines and that he was paid $1,300 for his

work. And the district court correctly pointed to the large drug quantity in

denying Barker a minor role reduction. See id. at 943 (noting that, in the drug

courier context, the amount of drugs is a “material consideration” in assessing

defendant’s role in his relevant conduct). About the second element, Barker was

                                          3
one of only five crew members on the “go-fast” boat, which was carrying a large

amount of cocaine. Barker has not established that he was less culpable than the

other crew members. We see no clear error in the district court’s refusal to apply a

minor role reduction in this case.

         Barker next argues that his sentence was unreasonable under the Supreme

Court’s decision in United States v. Booker, 543 U.S. 220 (2005). He contends

that, in determining his sentence, the district court should have considered the

small role he played in the offense, his lack of prior criminal history, and other

personal circumstances, including his limited education, the extent to which he

financially supported his immediate family, and his wife’s poor health.2 Barker

was sentenced after the Supreme Court issued its decision in Booker; and we

review Barker’s sentence for reasonableness in the light of the factors set out in 18

U.S.C. § 3553(a). United States v. Winingear, 422 F.3d 1241, 1244-46 (11th Cir.

2005).3

         We conclude that Barker’s sentence was reasonable. The district court

correctly calculated Barker’s Guideline imprisonment range as 135-168 months;

   2
       Barker does not challenge the district court’s calculation of his Guideline range.
  3
    The government asserts that we lack jurisdiction to review a sentence, such as Barker’s, which
is within a correctly calculated Guideline range. We previously have rejected the government’s
position; and we have jurisdiction to consider Barker’s claim about the reasonableness of his
sentence. See United States v. Martinez, 434 F.3d 1318, 1321-22 (11th Cir. 2006)

                                                   4
and the court sentenced Barker to the lowest point of his Guideline range. In

sentencing Barker, the district court noted the § 3553(a) factors, commenting in

particular on the quantity of drugs involved. Nothing in the record convinces us

that Barker’s sentence was unreasonable in the light of the § 3553(a) factors.

      AFFIRMED.




                                         5